Order entered May 1, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00398-CV

                        IN RE DOROTHEA E. H. LASTER, Relator

                 Original Proceeding from the 256th Judicial District Court
                                   Dallas County, Texas
                  Trial Court Cause No. DF-11-12980-Z, DF-11-00657-Z

                                           ORDER
       The Court has before it the motion of Dorothea E. H. Laster to supplement the record.

We GRANT the motion to supplement the record to include the additional documents appended

as Exhibit A and Exhibit B to relator’s motion to supplement the record.


                                                      /s/   MOLLY FRANCIS
                                                            JUSTICE